Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
La opinión emitida hoy por una mayoría del Tribunal concluye que la Ley Núm. 36 de 19 de junio de 1987 (25 L.P.R.A. see. 971 et seq.), que autoriza la grabación de con-versaciones no telefónicas por agentes encubiertos o infor-mantes durante la investigación del crimen organizado, es constitucional. Por considerar que esta opinión es contra-ria al espíritu y al texto de nuestra Constitución y que constituye un nefasto y peligroso precedente en nuestra historia constitucional, disentimos.
Ignorando tanto la arquitectura ideológica de nuestra Carta de Derechos como el alcance de su primera disposi-ción, la opinión deja sin efecto la protección constitucional contra los registros irrazonables cuando el Estado utiliza como método investigativo la grabación de conversaciones que no sean telefónicas.
*448Las garantías contra los registros irrazonables y la pro-tección contra los ataques a la vida privada o familiar con-sagradas en las Sees. 8 y 10 de nuestra Constitución, L.P.R.A., Tomo 1, reflejan la voluntad de todo un pueblo de proteger sus libertades más preciadas contra todos los go-biernos, independientemente del partido o del gobernador que esté en el poder. No debemos ceder a la tentación de relajar sus salvaguardas procesales ante el temor al cri-men y el objetivo legitimó de dotar al Estado con instru-mentos para combatirlo. Lá experiencia histórica revela que la destrucción de las libertades individuales ha ocu-rrido precisamente en épocas en que se debilitaron estas garantías en aras de proveerle a los gobiernos medios efi-caces para atacar un mal común.
Al permitir que el Estado grabe conversaciones no tele-fónicas mediante un procedimiento que no cumple con las garantías de la Carta de Derechos, la mayoría permite que el Estado utilice un instrumento de represión tan peligroso como las carpetas y listas que este Tribunal recientemente declaró inconstitucional en Noriega v. Gobernador, 122 D.P.R. 650 (1988). En aquella ocasión cumplimos con nues-tras responsabilidades históricas y constitucionales. Hoy decepcionamos a todas las personas que han confiado en que esta Curia siempre los protegerá contra los desmanes de los gobiernos.
El 23 de octubre de 1991, el Ministerio Público presentó unas denuncias contra Néstor L. Santiago Feliciano por los delitos de soborno agravado e infracción a la Ley contra el Crimen Organizado y Lavado de Dinero del Estado Libre Asociado de Puerto Rico (en adelante Ley Contra el Cri-men Organizado). En particular, el Ministerio Público sos-tuvo que mientras Santiago Feliciano se desempeñaba *449como Fiscal auxiliar en el Tribunal Superior de Ponce, éste recibió dinero a cambio de ejercer influencia para favorecer a unas personas que iban a ser procesadas criminalmente. También imputaron que él participó en una empresa criminal organizada. Una parte esencial de la prueba de cargo en estos casos consistió en la grabación de una conversa-ción no telefónica entre el acusado y Adalberto Rosas San-tapao, obtenida con el consentimiento y la cooperación de este último. La grabación se obtuvo mediante una orden judicial, en conformidad con la See. 6 de la Ley Núm. 36, supra, 25 L.P.R.A. see. 97 lq.
Después de varios trámites procesales, el acusado soli-citó que se decretara la inconstitucionalidad de las dispo-siciones de la Ley Contra el Crimen Organizado relaciona-das con la grabación y custodia de conversaciones no telefónicas y que se excluyera la prueba obtenida a través de este medio. En una extensa resolución el Tribunal Superior decretó inconstitucional el Art. 18 de la Ley contra el Crimen Organizado, 25 L.P.R.A. sec. 971q, porque violaba la dignidad y el derecho a la intimidad de todo ciudadano. Por lo tanto, declaró con lugar la moción de supresión de evidencia y ordenó la exclusión de la prueba obtenida me-diante estas grabaciones.
El Procurador General recurre ante esta Curia y sos-tiene que el Tribunal de Primera Instancia “erró grave-mente ... al resolver que la Ley 36, al proveer para la au-torización judicial de grabación de conversaciones no telefónicas, es inconstitucional por estar reñida con la dig-nidad del ser humano y el derecho a la intimidad”. Petición de certiorari, pág. 23. Aduce que “el presente caso consti-tuye un ejemplo diáfano del tipo de interés.apremiante del Estado ante el cual el derecho a la intimidad del acusado debe ceder”. Id., pág. 18. Además, expone que la decisión priva al Estado “de un medio sumamente efectivo para ali-viar el combate del crimen organizado en Puerto Rico, pre-*450cisamente en una época en que la criminalidad es la pre-ocupación más apremiante de los puertorriqueños”. Id., pág. 3.
La opinión del Tribunal acoge totalmente la posición del Procurador General sobre el alcance de la prohibición cons-titucional contra registros irrazonables. En vista de que la Ley Núm. 36, supra, constituye una grave violación de la dignidad de los puertorriqueños y de sus derechos a una vida y a un hogar privado, suscribimos este disenso.
rH h-H
Conscientes de la historia constitucional de Estados Unidos y de otros países del mundo occidental, los miem-bros de la Convención Constituyente de nuestra Constitu-ción proclamaron la inviolabilidad de la dignidad del ser humano y formularon unas protecciones a la intimidad y al hogar de las personas contra injerencias abusivas del Estado. Inspirada en la Declaración Universal de los Dere-chos del Hombre, con el espíritu reformista y liberal de la “generación del cuarenta”, los miembros de la Convención Constituyente aprobaron una Constitución en que la Carta de Derechos, por su ubicación, contenido y alcance, predo-mina sobre las otras disposiciones. Por su importancia, la Convención Constituyente ubicó las diecinueve (19) seccio-nes en el Art. II y en el Preámbulo de la Constitución, L.P.R.A., Tomo 1, afirmó la importancia de “asegurar para nosotros y nuestra posteridad el goce cabal de los derechos humanos”.
Entre esos derechos del individuo frente al Estado se destaca la protección contra todo tipo de detención personal y registros e incautaciones irrazonables de la Sec. 10, la cual dispone, en parte:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
*451No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales. (Enfasis suplido.) Art. II, Sec. 10, Const. E.L.A., supra, ed. 1982, pág. 299.
En esencia, estas disposiciones tienen el propósito de que el Gobierno no interfiera con los ciudadanos y no viole sus vidas privadas o familiares, al vigilar sus movimientos o sus actuaciones. Las tres (3) secciones constituyen la base constitucional del derecho a la intimidad en Puerto Rico y “el reconocimiento expreso en la Constitución del Estado Libre Asociado de estos dos valores ... amplía sen-siblemente el radio del equivalente de la Enmienda Cuarta en nuestra Constitución”. Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979).
Las secciones mencionadas persiguen “proteger la inti-midad y dignidad de los seres humanos, amparar sus do-cumentos y otras pertenencias e interponer la figura de un juez entre los funcionarios públicos y la ciudadanía para ofrecer mayor garantía de razonabilidad a la intrusión”. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). Su ámbito incluye tanto el hogar como cualquier propiedad o lugar sobre la que nuestros ciudadanos tengan algún tipo de expectativa de intimidad. Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991). Lo crucial es determinar “ ‘si la persona tiene un derecho razonable a abrigar, donde sea, dentro de las circunstancias del caso específico, la expectativa de que su intimidad se respete”. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983). Para garantizar que el Estado cumpla es-trictamente con este mandato, en la Sec. 10, supra, se in-corporó específicamente una cláusula de exclusión de la evidencia ilegalmente obtenida. Su efecto principal es disuasivo. Con esta cláusula se quiso desalentar de la ma-nera más drástica posible la invasión de la intimidad y *452evitar en lo posible la violación de la dignidad de los ciu-dadanos a consecuencia de los registros y allanamientos irrazonables:
La razón más contundente por la cual se prohíbe el uso en los tribunales de evidencia incriminatoria contra una persona, si aquella es obtenida ilegalmente, es porque ello constituye un ataque grave a la dignidad del ser humano. ...
Es porque se estima que la obtención ilegal de evidencia vul-nera la preciada intimidad de la persona que el lenguaje de la Sec. 10 ... tiene un tenor tan absoluto. La prohibición a la ad-misión judicial de la evidencia procurada ilegalmente se ex-presó en términos tajantes precisamente para manifestar de modo palmario que ello es totalmente incompatible con la vi-sión de la dignidad del ser humano que la Constitución consagra. Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352, 374 (1992), opinión disidente del Juez Asociado Se-ñor Fuster Berlingeri.
Para ofrecer una mayor garantía a los ciudadanos, la Sec. 10, supra, requiere que sea únicamente un magistrado quien expida la orden de registro cuando existe causa probable apoyada en un “juramento o afirmación”. De esta manera se interpone la figura neutral del magistrado. Su función constitucional no debe hacerse impensadamente o con un automatismo judicial que constituya una abdica-ción de sus facultades, poniendo en peligro la seguridad y vida personal de los ciudadanos.
La orden judicial sólo puede expedirse cuando se cum-plen dos (2) requisitos: (1) cuando exista causa probable y (2) cuando ella esté adecuadamente fundamentada en un juramento o una afirmación del declarante que exponga los hechos que sirven de base para su expedición. Este requi-sito constitucional tiene el propósito de obligar a la persona que alegadamente tiene conocimiento personal de los hechos a que haga su declaración bajo juramento y se ex-ponga a perjurio en caso de declarar falsamente. Véase Pueblo v. Rivera Rodríguez, 123 D.P.R. 467 (1989). Éste desalienta y penaliza las declaraciones falsas y le provee al *453magistrado un instrumento efectivo para obligar al decla-rante a exponer un cuadro real de los hechos conocidos.
El agente del orden público que solicita una orden de registro tiene que acudir ante el magistrado con una decla-ración jurada que exponga los hechos que justifiquen su expedición y estar disponible para contestar las preguntas del magistrado. Pueblo v. Rivera Rodríguez, supra. La de-claración jurada debe ser completa, clara, detallada y libre de contradicciones. El juez que emite la orden tiene la obli-gación indelegable de examinar con rigurosidad la declára-ción jurada para verificar que exponga hechos que justifi-quen esta intrusión en la vida de un ciudadano.
Por otro lado, la Sec. 10 de la Constitución, supra, exige que, en la orden de allanamiento, se nombre o se describa con particularidad la persona o el lugar que será registrado y las cosas o propiedad que se van a ocupar. De esta ma-nera se reduce el grado de discreción que tienen los funcio-narios del orden público al ejecutarla. Lo determinante es que dichos funcionarios no deben tener discreción para registrar algún lugar que no esté incluido en la orden judicial.
Por la importancia de los derechos que salvaguardan estas disposiciones, en Pueblo v. Dolce, 105 D.P.R. 422, 428 (1976), afirmamos que este Tribunal tiene la facultad para expandir la garantía contra registros y allanamientos ile-gales más allá de los límites de la Cuarta Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1. Allí con-cluimos que aunque “[l]a forma de la Sec. 10 del Art. II de la Constitución de Puerto Rico ... es análoga a la de la Enmienda Cuarta ... el contenido es distinto ... y es natural que su interpretación se atenga ... a las realidades cam-biantes de una y otra sociedad”. Pueblo v. Dolce, supra, pág. 429.
Recientemente, en Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994), reiteramos esta facultad de interpretar ampliamente el alcance de la protección contra registros *454irrazonables para extenderle a quienes viven en residen-ciales públicos la protección constitucional a los pasillos y otras áreas comunes de los edificios y reconocerles una ex-pectativa de intimidad en esos lugares.
A tenor con este ordenamiento, es nuestra obligación garantizar la vigorosidad de la protección constitucional teniendo siempre presente la preeminencia de los derechos fundamentales y la dignidad de todos los seres humanos. Si bien debemos tomar en consideración la experiencia en Estados Unidos, no debemos adoptar con automatismo judicial los cambios doctrinales recientes del Tribunal Supremo federal que interpretan restrictivamente la protec-ción contra los registros irrazonables.
HH HH I — i
Contrario a nuestros pronunciamientos anteriores, la opinión del Tribunal en el caso de autos adopta en su tota-lidad la visión restrictiva y conservadora del Estado “de que una persona no tiene expectativa razonable de intimi-dad en relación con declaraciones incriminatorias que le hace a un tercero”. Además, concluye que “[e]n Puerto Rico, como regla general, la expectativa de intimidad que un in-dividuo pueda tener en circunstancias relacionadas direc-tamente con la comisión de un acto criminal es limitada”. (Énfasis en el original.) Opinión mayoritaria, pág. 390. A tenor con esta normativa, el Tribunal revoca la resolución recurrida y autoriza la evidencia excluida porque no “exist[e] una expectativa legítima o razonable de intimidad sobre el contenido de una conversación relacionada a la comisión de un crimen”. (Énfasis en el original.) íd., pág. 391.
La nueva doctrina de facto revoca nuestros pronuncia-mientos anteriores a los efectos de que “[l]a razonabilidad [de un registro] dependerá del balance entre el interés pú-blico y el derecho del ciudadano a su seguridad personal, *455libre de interferencias arbitrarias por parte del Estado”. Pueblo en interés menor N.R.O., 136 D.P.R. 949 (1994). A partir de esta decisión, el criterio rector para determinar la razonabilidad de un registro será el contenido de la conver-sación y no si la persona albergaba alguna expectativa de intimidad sobre la conversación sostenida o el lugar en la cual se efectuó.
De igual manera, la validez de un allanamiento de un hogar dependería de la naturaleza de la actividad que se lleve a cabo en éste. En otras palabras, si se cometiese algún delito en el hogar, el dueño de éste no podría alber-gar una expectativa de intimidad y reclamar una protec-ción constitucional contra un registro irrazonable.
De un plumazo la opinión del Tribunal deja sin vigor la protección de estas cláusulas constitucionales que fueron expresamente incluidas para evitar los registros ilegales y garantizar la inviolabilidad de la persona. Al amparo de la nueva doctrina, la validez del registro dependerá de si la evidencia obtenida revela la comisión de un crimen. Como bien señaló el Juez Asociado Señor Rebollo López en su opinión disidente en Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965, 995 (1992), “[a]trás, y olvidada, ha quedado la reiterada y sabia norma a los efectos de que el mero hecho de que un registro y allanamiento rinda frutos criminosos nunca puede ser utilizado como fundamento para convali-dar la ilegalidad del registro y allanamiento efectuado”. (Énfasis en el original.)
No olvidemos que uno de los propósitos de la regla de exclusión es disuadir a los funcionarios del orden público para que en su lucha contra el crimen utilicen procedi-mientos investigativos constitucionalmente aceptables. Si permitimos que los agentes del orden público utilicen cual-quier evidencia incriminatoria en los procedimientos judi-ciales, independientemente del método utilizado para con-seguirla, socavamos el efecto disuasivo de la regla sobre los procesos investigativos del Estado. Claramente, desligar la *456aplicabilidad de la protección contra registros y allana-mientos irrazonables de los procedimientos utilizados para la obtención de evidencia incriminatoria es totalmente incompatible con los propósitos de la protección constitucional.
Por otro lado, en contraste con la opinión del Tribunal, debe notarse que la doctrina norteamericana aplicable a estas controversias no está fundamentada en el contenido de la información obtenida. En Estados Unidos, el Tribunal Supremo federal ha permitido las grabaciones porque ha concluido que la Cuarta Enmienda no ofrece garantías contra la divulgación de la conversación por una de las partes y no porque el contenido sea de naturaleza criminal. Véanse: United States v. Caceres, 440 U.S. 741 (1979); United States v. White, 401 U.S. 745 (1971). Por ende, las de-cisiones sobre estos extremos del Tribunal Supremo federal no han modificado los criterios antes formulados para exa-minar si las personas tenían una expectativa de intimidad.
Tampoco se puede fundamentar la norma expuesta por la opinión en el precedente de P.R. Tel. Co. v. Martínez, supra. En este caso se dispuso que quien realizaba llama-das ilegales a otro teléfono renunciaba a su derecho cons-titucional a que no se le interceptara la comunicación telefónica. Una lectura de esta decisión revela que esta de-terminación se fundamentó en que existía una expectativa razonable de intimidad sobre la conversación telefónica. De lo contrario, no hubiese sido necesario decidir que la persona qúe realizaba las llamadas indeseables renunció a ese derecho. Véase S. Tió, ¿Es válido el proyecto de las gra-baciones?, 94 Rev. Der. Pur. 21 (1985).
Por último, la norma relativa a que la expectativa de intimidad depende del contenido de la conversación parte de la premisa de que los temas tratados en cualquier inter-locución son fácilmente separables. Sin embargo, todos sa-bemos que, de ordinario, cualquier plática incluye diversos *457temas. Por ende, si durante una investigación de actos de-lictivos se permite que el Estado grabe las conversaciones de una persona particular, lo más probable es que la cinta incluya tanto declaraciones constitucionalmente protegi-das, como las que según la norma de este caso puedan ser grabadas.
Conscientes de que la grabación directa de una conver-sación no puede ser selectiva, la opinión mayoritaria implí-citamente reconoce la falacia de su norma y acepta que existe el peligro de que en algunos casos “el método elec-trónico utilizado puede potencialmente grabar otras comu-nicaciones constitucionalmente protegidas ...”. Opinión mayoritaria, pág. 394. En esos casos, aunque bajo la nor-mativa expuesta por la opinión técnicamente no hay un registro cuando se graban conversaciones incriminatorias, el Tribunal se ve forzado a requerir una orden judicial y a exigir que el mecanismo de grabación utilizado debe estar razonablemente diseñado para proteger el derecho de inti-midad de otras personas que puedan resultar incidental-mente afectadas. Id.
En el caso de autos, esta nueva norma es totalmente inaplicable e innecesaria, pues la Ley Núm. 36, supra, ex-presamente requiere que el Secretario de Justicia obtenga una autorización judicial para la grabación de cualquier comunicación oral que no sea telefónica. 25 L.P.R.A. see. 971q. Claramente la Asamblea Legislativa consideró que este tipo de grabación constituía un registro y requirió que el Secretario de Justicia obtuviera una orden judicial. En vista de que el propio estatuto dispone que hay que obtener una orden judicial, no era necesario establecer una nueva norma para excluir del ámbito del derecho a la intimidad las conversaciones sobre asuntos delictivos. Tampoco era aconsejable en buena metodología adjudicativa hacer una disquisición sobre las distintas modalidades de la expecta-tiva de intimidad y limitar el alcance de la doctrina.
*458IV
Sin embargo, aunque la Ley Núm. 36, supra, exige que se obtenga una orden judicial para grabar una conversa-ción que no sea telefónica, el estatuto es inconstitucional porque permite que esta determinación se haga sin estar “apoyada en juramento o afirmación”. En específico, la Ley Núm. 36, supra, no requiere que el Secretario de Justicia o el fiscal designado juramente la solicitud que se presente en el tribunal. Sólo dispone que la petición incluya una “relación de los hechos” no jurada, preparada por el Secre-tario de Justicia, que den “base a su determinación de mo-tivo fundado de que la persona se dedica a, o participa en cualquier actividad del crimen organizado”. 25 L.P.R.A. sec. 971q(d)(l).
La ley tampoco exige que el agente investigador, que solicita al Secretario de Justicia la orden de registro, com-parezca ante el juez y esté disponible para ser interrogado por el magistrado. Pueblo v. Rivera Rodríguez, supra. Como éste no tiene que comparecer ante el tribunal, el juez que emite la orden no puede, de estimarlo procedente, in-terrogar al único funcionario del orden público con conoci-miento de los hechos que justifican el registro solicitado. Como ninguno de los peticionarios tiene que jurar ante el tribunal la petición, tampoco están sujetos a una convic-ción por perjurio, de probarse que su petición está funda-mentada en hechos que son falsos.
Sobre estos extremos concurrimos con lo expuesto por el Juez Asociado Señor Rebollo López en la parte II de su opinión disidente y en su voto particular en Reglas del Tribunal Supremo, 120 D.P.R. 126, 136 (1987):
Si nuestra Constitución exige, para intervenir con nuestras residencias y personas, que el mandamiento judicial autori-zando un registro de las mismas esté fundamentado, a juicio del magistrado, en “causa probable apoyada en juramento o afirmación”,... ¿no infringe la Ley Núm. 36 la transcrita Sec. 10 *459del Art. II de nuestra Constitución? (Énfasis suplido y en el original.)
En estas circunstancias, el tribunal de instancia correc-tamente determinó que el mecanismo establecido por la Ley Núm. 36, supra, tenía el propósito de evitar que el magistrado examinara al declarante, si así lo estimase necesario.
Aunque la opinión del Tribunal acepta que la Ley Núm. 36, supra, no cumple a cabalidad con estos requisitos, con-cluye que estas omisiones constituyen unas deficiencias que pueden ser subsanadas. Al clasificar estas omisiones como unas deficiencias subsanables, el Tribunal le resta importancia a éstas y sienta las bases para permitir que se subsanen mediante el Reglamento promulgado por el Se-cretario de Justicia. Este modo de corregir la omisión legis-lativa no toma en consideración que, de ordinario, la auto-ridad que promulga un reglamento pueda enmendarlo o derogarlo con relativa facilidad.
Sin embargo, aun con esta modificación, ni el estatuto ni el reglamento requieren que el agente comparezca perso-nalmente ante el magistrado. La opinión del Tribunal pro-cede entonces a corregir la omisión al enmendar judicial-mente el estatuto para requerir “que la solicitud de la orden judicial para grabar deberá ser presentada personal-mente por el agente declarante y deberá ser jurada por éste”. (Enfasis suprimido.) Opinión mayoritaria, pág. 407. Al corregir este defecto constitucional, el Tribunal susti-tuye a la Asamblea Legislativa y desde este estrado apela-tivo procede a enmendar una legislación muy controversial aprobada en 1987 con la oposición de muchos sectores del país, incluyendo todos los partidos de minoría. Conside-rando la naturaleza de los derechos constitucionales afec-tados por este estatuto y los argumentos expuestos en su contra en el debate legislativo cuando se aprobó la ley, la prudencia aconseja que cualquier enmienda a ésta se haga a través del proceso legislativo y no desde esta Curia.
*460La opinión invoca como precedente principal la decisión en Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981). Dicha jurisprudencia es inaplicable al caso de autos. En Milán Rodríguez v. Muñoz, supra, este Tribunal encontró que el estatuto en cuestión era inconstitucional por subinclusión y procedió a extender los beneficios a la clase excluida. Sin embargo, en el caso de autos no hay ninguna clase excluida de unos beneficios. Todo lo contrario, en este caso el esta-tuto impugnado restringe unos derechos consagrados por nuestra Constitución.
Contrario a las normas de hermenéutica constitucional, la mayoría realmente actúa como una legislatura y se apropia de la facultad legislativa para enmendar las leyes y eliminar un grave defecto constitucional que tiene una ley. A tenor con esta nueva interpretación del Poder Judicial, este Tribunal se adjudica la facultad para enmendar cualquier ley y diseñar un remedio que corrija una grave deficiencia estatutaria de matiz constitucional. Nuestra ac-tuación constituye una usurpación del Poder Legislativo, en violación del principio de separación de poderes de nuestra Constitución, y es un precedente peligrosísimo en la historia del derecho constitucional en Puerto Rico.
V
Además de lo expuesto anteriormente, la Ley Núm. 36, supra, es inconstitucional porque autoriza al Secretario de Justicia a ordenar la grabación sin una orden judicial, en ciertas circunstancias extraordinarias. El Art. 18(c)(1) y (2) de la Ley Núm. 36, supra, 25 L.P.R.A. sec. 971q(c)(1) y (2), dispone que se puede obviar el requisito constitucional cuando no exista otro medio de obtener la comunicación particular; cuando la seguridad del investigador esté seria-mente amenazada; cuando hayan sido infructuosas las ges-tiones para conseguir un juez para expedir la orden, o cuando no se cuenta con el tiempo necesario para gestionar *461la autorización. Corresponde al Secretario de Justicia ha-cer una determinación de que existen circunstancias ex-traordinarias para hacer la grabación sin una intervención judicial.
Todas estas excepciones constituyen nuevas excepciones a la norma imperante de que se presume ilegal un registro sin una orden. Una lectura de cualquiera de estas excep-ciones revela con claridad que el Secretario de Justicia tiene una amplia discreción para invocarlas y autorizar la grabación de una conversación privada sin previamente obtener una orden judicial. En particular, la que más se presta a interpretaciones acomodaticias por el Ministerio Público es la que permite la grabación sin una orden judicial cuando las gestiones para localizar a un Juez Superior “hayan sido infructuosas”. 25 L.P.R.A. sec. 971q(c)(l)(C). Como en muchas ocasiones la grabación tendrá que ha-cerse durante horas en que no se pueda localizar con faci-bdad a un Juez Superior, los agentes podrán fácilmente justificar el registro sin orden en la mayoría de los casos.
De esta manera, el estatuto permite que el Secretario de Justicia ejerza una función judicial de evaluar la petición de un investigador nombrado por él y lo autoriza a inter-venir en la vida privada de un ciudadano mientras lleva a cabo una investigación también ordenada por él. Nos sor-prende que este Tribunal convalida esta delegación inde-bida de un poder que constitucionalmente le corresponde a la Rama Judicial. Mediante estas excepciones, el estatuto faculta al Secretario a hacer la determinación de que existe causa probable para ordenar la grabación de las conversa-ciones sin que se cumpla con los requisitos de la Sec. 10 de nuestra Constitución, supra.
Independientemente de quién ocupe la posición de Se-cretario de Justicia y con qué cuidado ejerza este poder de grabar las conversaciones no telefónicas, es realmente pre-ocupante que se le otorgue tanta facultad a un funcionario público para intervenir con la vida privada de todos *462nosotros. El problema esencialmente radica en el poder tan amplio otorgado al Ministerio Público para utilizar un mé-todo tan represivo para llevar a cabo sus propias investigaciones. Vía excepciones, la ley sustituye la figura independiente del magistrado por la del funcionario que dirige la investigación que origina la petición y que tiene un interés especial en que ésta tenga resultados positivos que justifiquen su decisión original. No importa quién ocupe esa posición tan importante en nuestro ordena-miento, cometemos un gran error si lo colocamos en esta encrucijada tan peligrosa para los derechos humanos en el país.
A pesar de que estas disposiciones violan tanto el espí-ritu como la letra de la Sec. 10 y que ponen en peligro el derecho a la intimidad consagrado en la See. 8, supra, la opinión del Tribunal concluye que “[n]o tenemos aquí una medida que de su mera faz coarte o ‘congele’ derechos fun-damentales ...”. Opinión mayoritaria, pág. 419. De esta manera, la opinión evita evaluar la constitucionalidad de esta disposición que claramente afecta un derecho fundamental en nuestro ordenamiento constitucional. Su re-nuencia a pronunciarse sobre esta parte de la ley es con-traria a la posición expuesta en otra parte de la opinión, en la que reafirma que la “See. 8 crea un derecho fundamental a la protección de la intimidad que cubre tanto la protec-ción contra registros e incautaciones en el sentido material ... como la intrusión más abstracta a la vida privada y familiar del ciudadano”. Id., págs. 398-399.
Como creemos firmemente en los valores consagrados en la Constitución y nunca la hemos concebido como un mero instrumento de retórica, decretaríamos que, de su faz, la Ley Núm. 36, supra, es inconstitucional.
*463VI
Sin embargo, y aun si aceptáramos la validez del reme-dio judicial formulado por la opinión mayoritaria, la Ley Núm. 36, supra, es inconstitucional por su incumplimiento con el requisito de especificidad exigido por el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, supra. En específico, la referida ley es inconstitucio-nal en cuanto establece que los tribunales podrán emitir órdenes que autoricen la grabación de comunicaciones por un período de hasta tres (3) meses. 25 L.P.R.A. sec. 971q(f).
El requisito de especificidad en la descripción del objeto que ha de ser incautado tiene, entre otros, el propósito de indicar al agente que diligencia la orden cuándo debe ter-minar su búsqueda. LaFave and Israel, Criminal Procedure 222 (1985). De esta manera se minimiza la interven-ción del Estado con la intimidad del individuo, pues, una vez incautado el objeto descrito, termina la intervención.
Según el profesor Chiesa Aponte, el requisito de especi-ficidad, cuyo objetivo es “disminuir a casi nada la discre-ción de los funcionarios que han de diligenciar la orden”, es de imperativo constitucional. Añade: “Lo decisivo es, en fin, la descripción de la persona o cosa con tal grado de parti-cularidad que apenas se deje margen para lo que se quiere evitar: que se registre lo no autorizado.” E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.10, págs. 351-353.
El incumplimiento con el requisito de especificidad fue uno de los fundamentos utilizados por el Tribunal Supremo federal en Berger v. New York, 388 U.S. 41 (1967), para declarar inconstitucional una ley de Nueva York que auto-rizaba la grabación de comunicaciones por agentes encu-biertos por períodos de hasta sesenta (60) días, sujeta a la obtención de una orden judicial previa. Dicha ley fue decla-rada inconstitucional por violar la Cuarta Enmienda de la *464Constitución federal, supra. El Tribunal determinó que las conversaciones estaban protegidas por la Cuarta En-mienda y que el uso de artefactos electrónicos para “incau-tarlas” era un registro protegido. Como fundamentos para invalidar la ley, dicho Foro federal señaló la inexistencia de un requisito de descripción específica de las conversaciones que han de ser “incautadas” y la falta de notificación a las personas cuya conversación fuera interceptada sin que se demostrara la existencia de circunstancias especiales que justificaran obviar tal notificación. Sobre el requisito de especificidad, el Tribunal expresó:
... The need for particularity and evidence of reliability in the showing required when judicial authorization of a search is sought is especially great in the case of eavesdropping. By its very nature eavesdropping involves an intrusion on privacy that is broad on scope. Berger v. New York, supra, pág. 56.
El Tribunal Supremo federal enfatizó que la autoriza-ción para interceptar comunicaciones por un período de dos (2) meses equivalía a toda una serie de registros, funda-mentada en una sola determinación de causa probable. Fi-nalmente, dejó claro que su decisión no implicaba que nin-guna ley, que autorizara la grabación de comunicaciones, podía ser válida constitucionalmente. Mencionó como ejemplo el caso Osborn v. United States, 385 U.S. 323 (1966), en el cual se permitió la grabación previa orden judicial en un caso en el que se alegó la comisión de un delito específico y se solicitó la grabación de una conversa-ción particular a base de una descripción de lo que se discutiría.
Un año después de haber emitido Berger v. New York, supra, el Congreso norteamericano aprobó el Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. secs. 2510-2520, comúnmente conocido como el Título III. Dicha ley requiere la obtención previa de una orden judicial que autorice la interceptación de comunicaciones por agentes del Estado, excepto en aquellos casos en los cuales alguna *465de las partes en la conversación haya consentido a la interceptación. 18 U.S.C. sec. 2511(2)(c). La orden judicial puede autorizar grabaciones hasta por treinta (30) días. La ley aplica a aquellos estados que hayan autorizado la in-terceptación de comunicaciones protegidas por el Título III.
Posteriormente, el Tribunal Supremo federal validó la excepción establecida en el Título III al resolver que una persona que equivocadamente confíe en otra, que resulta ser un informante de la policía o un agente encubierto, no tiene una expectativa razonable de intimidad protegida por la Cuarta Enmienda, por lo que no se requiere que el encubierto obtenga una orden judicial para grabar la conversación. United States v. White, supra.
Sin embargo, en vista de que en nuestro ordenamiento constitucional se reconoce expresamente el derecho a la intimidad de los ciudadanos, tanto la Ley Núm. 36, supra, como la opinión del Tribunal requieren que el Estado ob-tenga una orden judicial para grabar una conversación en-tre dos (2) personas, incluso en los casos en que una de ellas es un agente o confidente. Pero, no obstante lo anterior, esta orden está llamada a cumplir con los requisitos constitucionales de la Sec. 10, supra, pág. 299, “describien-do particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse”. En la medida en que la Ley Núm. 36, supra, permite la interceptación de comuni-caciones por períodos prolongados de tiempo {extended electronic surveillance), no cumple con el requisito de especifi-cidad requerido por la Constitución de Puerto Rico.
Consideramos que la “factura más ancha” de nuestra Constitución y la consagración expresa del derecho a la intimidad en ésta requieren que este Tribunal declare in-constitucional la Ley Núm. 36, supra, en cuanto autoriza una grabación de comunicaciones por un período tan pro-longado de tiempo. Ello se justifica, ya que este tipo de intervención con la intimidad de la persona es aún más *466severa que el registro o la incautación de objetos materiales. En el caso de la grabación de comunicaciones no telefónicas por un período de hasta tres (3) meses, la duración de la intromisión en la intimidad es excesiva-mente prolongada y su terminación se deja prácticamente al arbitrio del agente o informante que graba la conversa-ción que sea objeto de la incautación. Además, dicha inter-vención equivale a toda una serie de registros fundamen-tados en una sola determinación de causa probable. Véanse, además: R.W. Galloway, Jr., The Uninvited Ear: The Fourth Amendment Bah on Electronic Searches, 22 Santa Clara L. Rev. 993-1024 (1982); 1 Carr’ The Law of Electronic Surveillance Sec. 2.5 (1994).
Por otro lado, otro problema que presenta esta ley y que obvia la opinión mayoritaria es la falta de notificación a la persona de la intervención del Estado. En el caso de los registros y de las incautaciones tradicionales, es decir, de objetos materiales, de lugares y de personas, la persona es consciente de la intervención del Estado, a diferencia del caso de la grabación de comunicaciones en el que la persona nunca se entera de la intervención del Estado con su intimidad. Ello es distinto de lo señalado por la opinión mayoritaria al efecto de que no es necesario que el Estado cumpla en todos los casos con el requisito de dar aviso pre-vio antes del registro o allanamiento. Nos referimos a la necesidad de una notificación después de la grabación con el propósito de que la persona sea notificada de la interven-ción del Estado con su intimidad. (1) Aunque la notificación no es un imperativo constitucional expreso, sí es parte fundamental de la protección contra registros y allanamientos irrazonables. Dicho requisito se ha reconocido a nivel esta-tutario en nuestra jurisdicción a través de la Regla 231 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, la cual re-*467quiere que el funcionario que diligencie una orden de alla-namiento o registro le dé copia de la orden a la persona a quien se le ocupe la propiedad y entregue un recibo de la propiedad ocupada, o deje dicha copia y recibo en el lugar donde ocupó la propiedad.
En conclusión, la grabación de comunicaciones por pe-ríodos de hasta tres (3) meses viola el requisito constitucio-nal de especificidad. Sólo una ley que cumpla con el requi-sito de especificidad se ajusta a las exigencias de la Sec. 10 de la Constitución, supra. Ello requeriría que la declara-ción jurada que da base a la determinación de causa probable contenga una descripción del asunto específico que se va a discutir y que la orden judicial sólo pueda autorizar la grabación de esa conversación en específico.
< HH
En resumen, la Ley Núm. 36, supra, es inconstitucional porque no exige que la orden judicial de grabación de las conversaciones esté fundamentada en un juramento o una afirmación del agente que la solicita y no requiere que él esté disponible para ser interrogado por el magistrado. Además, la ley autoriza este registro por un período exce-sivo de tiempo y no requiere que se especifique la conver-sación que se va a grabar. En fin, la ley es inconstitucional porque viola la intimidad y dignidad de las personas que estén sujetas a esa investigación tan represiva por parte del Estado.
La norma expuesta por la opinión mayoritaria obvia la cuestión medular de esta controversia: ¿queremos real-mente, en nuestro sistema democrático, imponerle a nues-tros ciudadanos el riesgo de grabar sus conversaciones pri-vadas sin ni siquiera la protección de una orden que cumpla estrictamente con todos los requisitos de la Sec. 10 de nuestra Constitución? ¿Es éste el tipo de sociedad que queremos dejarle a nuestros hijos?
*468Si además tomamos en consideración que en nuestro país existe una desconfianza hacia el Estado por parte de ciertos sectores de la población y que en el pasado el Es-tado ha recurrido a métodos investigativos inconstitucio-nales para perseguir a personas por razones políticas, véase Noriega v. Gobernador, supra, la normativa ex-puesta en este caso por el Tribunal seguramente tendrá el efecto de inhibir o, por lo menos, limitar de forma sustan-cial las conversaciones entre los puertorriqueños, indepen-dientemente de si se trata de temas sociales, religiosos, económicos, familiares o políticos. No olvidemos que la pre-paración de carpetas y de listas fue realizada por el Estado sin una autorización expresa de la Asamblea Legislativa. Si el Estado llevó a cabo esa práctica inconstitucional sin una autorización legislativa, ¿hasta dónde serán capaces de llegar con una ley como la de autos?
Para concluir, nos parecen muy acertadas las palabras del Ledo. Jaime Benitez, quien presidió la Comisión de la Carta de Derechos de la Convención Constituyente, sobre el efecto nocivo para el país de la Ley Núm. 36, supra:
A mí me duele, como puertorriqueño ... que después ... del crimen de Maravilla perpetrado por unos agentes encubiertos, ... que sostengamos ahora que por lo que hay que dar la gran pelea en Puerto Rico es para darle más fuerza todavía a los agentes encubiertos. No puedo ignorar que una de las debilida-des tremendas de nuestra vida política que no hay que acen-tuar, es la desconfianza con los que ejercitan el poder. Este pro-yecto es uno nutrido de potencialidades de desconfianza a base de unas experiencias recientes. Sostengo finalmente que para levantar la calidad de vida colectiva, para reducir la criminali-dad, para dar confianza, seguridad y participación al país e incorporarlo a la necesaria tarea de restablecer una ética pú-blica mucho mayor, es menester desarrollar un amplio pro-grama afirmativo. Actuamos por debajo de nuestra responsabi-lidad si nos limitamos a ir por las ramas y no atacamos las raíces del mal. J. Benitez, Grabación de Conversaciones, 94 Rev. Der. Pur. 15, 19 (1985).
*469Por las razones expresadas anteriormente, disentimos firmemente.

(1) El Título III del Omnibus Crime Control and Safe Streets Act of1968 impone un requisito similar en los casos en que ninguna parte ha consentido a la grabación de la conversación. Las grabaciones de comunicaciones en que una parte ha consen-tido a la grabación no están protegidas por dicha ley.